Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,152,966 in view of Lockhart et al. (US 10,186,265) or Lockhart et al. and Lang (US 2019/0043492).
O’Malley ‘966 discloses a method for determining content of a trigger, inserting an inaudible signal marker with a trigger to cause a device to ignore the trigger (claims 1,5), except for specifically stating that ignoring the trigger comprises not causing execution of command associated with trigger.
Lockhart teaches ignoring a trigger and not causing execution of words associated with trigger (col. 4, lines 4-8, 59-66).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to ignore commands associated with a wake word as suggested by Lockhart, in conjunction with a wake word ignoring system as disclosed by O’Malley, in order to avoid carrying out undesired commands associated with an inadvertent wake word.
Regarding claim 2, Lockhart teaches receiving command words associated with trigger (col. 4, lines 4-8, 59-66).  
Regarding claim 3, Lockhart teaches command associated with  trigger (col. 4, lines 4-8, 59-66), it being well-known in the art to have command follow wake word (i.e. “alexa”, what is the weather?).
Regarding claim 4, Lockhart teaches command associated with trigger (col. 4, lines 4-8, 59-66).
Regarding claim 5, Lockhart teaches trigger being a word (col. 3, line 15).
Regarding claim 6, Lockhart teaches comparing marker to stored signal marker (col. 8, lines 9-20).
Regarding claim 7, O’malley teaches not executing wake word for first and second time periods based on signal markers (claim 1), and  Lockhart teaches ignoring words associated with trigger for a given time duration (col. 5, lines 4-12).
Regarding claim 8, Lang teaches determining frequency of inaudible signal marker to be between 20-20,000 Hz (col. 10, lines 58-59).
Regarding claim 9, Lockhart teaches not activating command words for a set time period (col. 4, line 59 – col. 5, line 12).
Regarding claim 10, Lockhart teaches use of voice activated device 110 (Fig. 4a).
Regarding claim 11, Lockhart sends signal indicating trigger was not executed (col. 5, lines 7-11).
Claims 12-15,17 are rejected for the same reasons as set forth above with regard to claims 1,4,6,9,8).
Regarding claim 16, Lockhart teaches use of microphone 103 to detect signal marker (Fig. 4a).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use plural microphones, just depending on how many smart devices were in an area where voice activation was to take place.
Claims 18-20 are rejected based on O’Malley (marker at trigger location-claim 1, insertion of marker at time of recording-claim 2, marker prevents execution of command for different time durations-claim 1).
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6,12-14 is/are rejected under 35 U.S.C. 102e as being anticipated by Lockhart et al. (US 10,186,265).
Lockhart discloses a method for ignoring a trigger and not causing execution of words associated with trigger upon detection of an inaudible signal marker  (col. 4, lines 4-8, 59-66).
Regarding claim 2, Lockhart teaches receiving command words associated with trigger (col. 4, lines 4-8, 59-66).  
Regarding claim 3, Lockhart teaches command associated with  trigger (col. 4, lines 4-8, 59-66), it being well-known in the art to have command follow wake word (i.e. “alexa”, what is the weather?).
Regarding claim 4, Lockhart teaches command associated with trigger (col. 4, lines 4-8, 59-66).
Regarding claim 5, Lockhart teaches trigger being a word (col. 3, line 15).
Regarding claim 6, Lockhart teaches comparing marker to stored signal marker (col. 8, lines 9-20).
Claims 12-14 are rejected for the same reasons as set forth above with regard to claims 1,4,6).
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7,9-11,15-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lockhart et al.
Lockhart discloses a method for ignoring a command associated with a trigger signal as set forth above with regard to claims 1-6 and 12-14, except for specifically stating that commands are ignored for different time periods.
Lockhart teaches ignoring words associated with trigger for a given time duration (col. 5, lines 4-12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to choose different time periods to ignore a trigger, depending on how long an inadvertent trigger was expected to last (30 second commercial, 30 minute infomercial, etc…).
Regarding claim 9, Lockhart teaches not activating command words for a set time period (col. 4, line 59 – col. 5, line 12).
Regarding claim 10, Lockhart teaches use of voice activated device 110 (Fig. 4a).
Regarding claim 11, Lockhart sends signal indicating trigger was not executed (col. 5, lines 7-11).
Claim 15 is rejected for the same reasons as set forth above with regard to claim 9.
Regarding claim 16, Lockhart teaches use of microphone 103 to detect signal marker (Fig. 4a).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use plural microphones, just depending on how many smart devices were in an area where voice activation was to take place.
Regarding claim 17, Lockhart teaches detecting signal marker in inaudible frequency range (col. 4, line 64).
Regarding claim 18, Lockhart teaches placing marker at location near trigger signal (col. 3, lines 4-8).
Regarding claim 19, Lockhart teaches insertion of signal marker after audio signal is available for output (col. 3, lines 5-8).
Regarding claim 20, Lockhart teaches ignoring execution of command for a time duration (col. 5, lines 1-13).  Choosing to ignore command for different time durations would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, depending on what type of audio signal a trigger was included on (i.e.- 30 second commercial, 30 minute infomercial, etc…).
4.	Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lockhart et al. in view of Lang.
Claim 8 is rejected for the same reasons as set forth above in paragraph Nos. 1-2.
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Basye discloses a wake word disregard system.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT SWARTHOUT whose telephone number is (571)272-2979.  The examiner can normally be reached on M-Th from 6 am to 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph Feild, can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 

 For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BRENT SWARTHOUT/               Primary Examiner, Art Unit 2689